DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
II.	Claims 1-12 are pending and have been examined, where claims 1-12 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-12 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining a first reference value indicative of measured line integral values for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region, scaling at least one of the first portion and the second portion of the acquisition data based on a ratio of the first and second reference values, and performing reconstruction using the result of the scaling” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of X-ray reconstruction, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/EP2017/083885, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-12 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.


[3]	Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 12 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Note: The examiner called the applicant’s representative a number of times to try to correct claim 12 with an examiner’s amendment. However the applicant’s representative did not call back. 

[4]	Allowable Subject Matter
Claims 1-11 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. Claim 12 will be allowable if the applicant overcomes the USC 101 rejection. 

Leghissa (US 20190064292) discloses an apparatus for off-center detector 3D X-ray reconstruction or for proton radiography reconstruction, comprising a processing unit arranged for obtaining acquisition data measured by an off-center X-ray detector or by a proton detector (see figure 7, 26 is off axis from 21,), wherein the acquisition data includes a first portion and a second portion, wherein the first and second portion both cover at least a detector overlap region (see figure 7, 29 is read as the first region and 24 is read as the second region); and 
determining a first reference value indicative of measured line integral values  for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region (see paragraph 16, multiple projections or projection images, integral-values are taken or chosen as needed to construct a fan- or cone-beam projection, the final MR image, one of the integral values are read as first and second reference values):

    PNG
    media_image1.png
    436
    761
    media_image1.png
    Greyscale

Leghissa is silent in disclosing scaling at least one of the first portion and the second portion of the acquisition data based on a ratio of the first and second reference values, and performing reconstruction using the result of the scaling. Leghissa does not qualify as a prior art because the US filing date, 8/24/18, of Leghissa is after the earliest priority date of the current application 12/21/2016.

Besson (US 20150223766) discloses measuring attenuation of the line integral by the energy integrating cell and the measurement of attenuation of the line integral by the photon counting cell are not performed concurrently, where one cell may measure a line integral at a time unless the photon counting cell and energy integrating cell are overlapping, where the attenuation of the line integral may be measured via the energy integrating cell during a first rotation segment of the helical scan and may be measured via the photon counting cell during a second rotation segment of the helical scan, where the energy integrating cell may measure the attenuation of the line integral during a first portion of a first rotation and the photon counting cell measure the 
Besson reads on obtaining acquisition data measured by an off-center X-ray detector or by a proton detector, wherein the acquisition data includes a first portion and a second portion, wherein the first and second portion both cover at least a detector overlap region and measuring line integral values  for the first portion in the detector overlap region and measuring line integral values for the second portion in the detector overlap region, but is silent in disclosing “determining a first reference value indicative of measured line integral values  for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region.”

Lonn (US 20040066909) discloses an apparatus for off-center detector 3D X-ray reconstruction or for proton radiography reconstruction, comprising a processing unit arranged for
obtaining acquisition data measured by an off-center X-ray detector or by a
proton detector, wherein the acquisition data includes a first portion and a second portion, wherein the first and second portion both cover at least a detector overlap region (see figure 5, the first portion is center but the second region is off center, both image regions are overlapped):

    PNG
    media_image2.png
    292
    458
    media_image2.png
    Greyscale

scaling at least one of the first portion and the second portion of the acquisition data based on a ratio of the first and second reference values (see paragraph 59, one first calculates the ratio of the expected total attenuation over the area under the extended projection curve, if the ratio is larger than unity, the x-axis is scaled by the ratio so that the initial estimated projection, the total attenuation is read as first reference value and the area under the projection curve is read as second reference value, also if the ratio is larger than unity, the x-axis is scaled by the ratio so that the initial estimated projection is further expanded, if the ratio is significantly smaller than unity, the expanded projection can be compressed in x), and 
performing reconstruction using the result of the scaling (see paragraph 74, values are converted into attenuation values corresponding to the 511 keV photon energy the PET reconstruction proceeds).
Lonn also discloses an attenuation line integrals are computed through the smoother attenuation maps and sorted into sinograms to match the Functional emission sinograms (see paragraph 76), but is silent in disclosing determining a first reference value indicative of measured line integral values for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region. 

Zou (US 20090262997) discloses, in step S201, projection data of an object is obtained for high energy spectra and low energy spectra; in step S202, a pair of line integral equations each having a linear term and a non-linear beam hardening term are determined; in step S203, average attenuation terms and beam hardening terms are obtained; in step S204, initial solutions of the line integral equations are obtained; in step S205, the line integral equations are solved iteratively, and in step S206, a reconstructed image of the object is produced based on combined pre-reconstruction decomposition data (see paragraph 53). Zou reads on determining a first reference value indicative of measured line integral values and determining a second reference value of measured line integral values. Zou is silent in disclosing determining a first reference value indicative of measured line integral values for the first portion in the detector overlap region and determining a second reference value of measured line integral values for the second portion in the detector overlap region.

Zou, Lonn, Besson and Leghissa, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 5. For the reasons above, all claims are found allowable. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/7/21